Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-381

IN RE AZADEH SOPHIA KOKABI
                                                            2020 DDN 66
A Member of the Bar of the
District of Columbia Court of Appeals


Bar Registration No. 1017568


BEFORE: Thompson and Deahl, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                             (FILED— August 27, 2020)

       On consideration of the certified order from the state of Virginia suspending
respondent from the practice of law in that jurisdiction for a period of four years with
reinstatement contingent on satisfying the conditions imposed; this court’s June 22,
2020, order suspending respondent pending resolution of this matter; and the
statement of Disciplinary Counsel wherein he requests that this court impose a
substantially different discipline and disbar respondent; no response having been
filed by respondent; and it appearing that respondent filed her D.C. Bar R. XI, §14(g)
affidavit on July 31, 2020, it is

       ORDERED that Azadeh Sophia Kokabi is hereby disbarred from the practice
of law in the District of Columbia, nunc pro tunc to July 31, 2020. Any petition for
reinstatement shall demonstrate that respondent has satisfied the conditions imposed
by the state of Virginia. In this case we have imposed the sanction of disbarment
pursuant to D.C. Bar R. XI, § 11(c)(4), because respondent’s actions constitute
multiple instances of theft from her former employer and together with her attempts
to hide her actions constitute conduct that would result in disbarment in this
No. 20-BG-381
jurisdiction, irrespective of her employer’s decision to not file a criminal complaint.
See, e.g., In re Slattery, 767 A.2d 203 (D.C. 2001).

                                   PER CURIAM